The dissent of
Chief Justice Ewing.
I dissent from so much of the opinion just read, as abates the suit regardless of the statutes-of Ohio-, which authorize all svitspending, to progress in the corporate name. The statute of Ohio creating' the charter, has no force here:- yet by a rule of universal comity, among,all civilized- nations, repeatedly- recognized by this Court, a corporation created by- the statutes of a foreign State, has been allowed to make contracts and su-e here, in its corporate name, whenever such contract or suit is-not repugnant to our laws-, or any established policy of the Stat: Lathrop vs The Commercial Bank of Scioto, (8 Dana, 114.) That same rule of comity which would so far respect the statutes of Ohio, as to authorize the suit to be instituted and psosecuted here in the corporate name, while the corporation is in being, should so far regard the statutes of the same State reviving and continuing the right to perpetuate the suit in the name of the defunct- corporation. as to prevent its abatement. It may be as well-said that the statute of Ohio, which gives the right to sue in the corporate name, applies to and regulates the remedy only-, as that the perpetuation of the suit in the corporate name applies lo and regulates the remedy only. Both statutes prescribe a remedy unknown to our laws, yet the refusal of remedy in either case, amounts to as denial of right. And that comity which would allow the *605temedy in the one case, as the means of enforcing a recognized right, should not, with a view to the same end, refuse it in the other. One and one essential attribute of a corporation, is the right to sue in the corporate name; that 'attribute is revived arid perpetuated as to all suits pending at the time of its enactment, and should be so far respected by the Courts here, upon principles of comity, as to allow the suit to progress in the corporate name, as the only means of enforcing an undoubted right.
Beatty for plaintiff: Hord, Apperson and Payne for defendants.
Our statutes have provided a mode and regulated the manner in which the chose in action of deceased natural persons may be collected, namely, the appointment and due qualification of an administrator, here, in whom the legal title and right to sue, and revive and progress with suits pending, are vested, and there exists no necessity or propriety, upon principles of comity or otherwise, as the means of reaching the asserted right, to depart from our own established modes of proceeding, out of comity or respect for a statute of Ohio, authorizing the suit to progress in the name of a dead man. The cases are, therefore, as I conceive, not analogous. Besides, as a statute of Ohio may create and bring into being a corporation or artificial person, which will be respected as such by our Courts, so a statute of that State can revive and perpetuate the being of such artificial person, wilh all, or a part of its attributes, which should equally be respected by our Courts. But a statute of Ohio cannot create or bring into being a natural person, or invest him with the active attributes to sue or progress with a suit; and should such an attempt be made, there is no principle of comity among civilized nations, which should induce them to regard such unusual attempt, or render it proper, with a view to the ends of justice, to pursue it.